DETAILED ACTION
1	This action is responsive to the amendment filed on July 22, 2022.
2	The objection of the claims and the rejection of the claims under 112, second paragraph are withdrawn because of the applicant’s amendment.
3	Claims 1, 3, 6-8, 11-13, 15, 26-29, 31-33, 36 and 44-46 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2013/0152944 A1) teaches a skin patch sheet comprising a carrier sheet, an adhesive patch and a release liner laminated in this order, wherein the adhesive patch comprises two layers of a backing and an adhesive layer having the same shape (see claim 1). However, the closest prior art of record (US’ 944 A1) does not teach or disclose a flexible adhesive patch comprising a backing having two sides; a therapeutic adhesive composition coated on at least a portion of one side of the backing; secondary removable liners in contact with the surface of the therapeutic adhesive composition, a primary release liner completely covering the therapeutic adhesive composition and a secondary removable liner as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of heeling patch formulation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761